USCA4 Appeal: 22-1648         Doc: 10         Filed: 08/22/2022   Pg: 1 of 2




                                               UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                 No. 22-1648


        In re: DELMAR E. WALTON,

                                Petitioner.

        ------------------------------

        UNITED STATES OF AMERICA,

                                Respondent.



                          On Petition for Writ of Mandamus. (5:94-cr-00066-JPB-2)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Delmar E. Walton, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1648       Doc: 10         Filed: 08/22/2022      Pg: 2 of 2




        PER CURIAM:

               Delmar E. Walton filed a petition for a writ of mandamus alleging that the district

        court has unduly delayed acting on his pending motions. He seeks an order from this court

        directing the district court to act. Our review of the district court’s docket reveals that, in

        March 2021, the district court granted Walton’s motions for appointment of counsel and

        for production of documents, and, in June 2021, the district court denied Walton’s motion

        for compassionate release. Accordingly, because Walton has no outstanding motions

        pending in the district court, we deny the mandamus petition as moot. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                 PETITION DENIED




                                                      2